          Case 1:16-cv-01115-DJS Document 121 Filed 07/12/19 Page 1 of 4


HKP|                   HARFENIST KRAUT & PERLSTEIN LLP
                                                                                               STEVEN J. HARFENIST
                                                                                                    DIRECT TEL.: 516-355-9630
                                                                                                   DIRECT FAX: 516-355-9601
                                                                                                 SHARFENIST@HKPLAW.COM



                                                     July 12, 2019
Via: ECF
U.S. Magistrate Judge Daniel J. Stewart
James T. Foley U.S. Courthouse
445 Broadway - 4th Floor
Albany, New York 12207

        Re:      Cinthia Thevenin, et al. v. The City of Troy, et al.
                 Docket No: 16-CV-01115(DJS)

Dear Magistrate Judge Stewart:

        The firm of Harfenist Kraut and Perlstein, LLP along with Hach & Rose, LLP, represents
the Plaintiff in this matter. As the Court is aware, during the parties’ telephone conference with
the Court on Tuesday July 9, 2019, the Court requested that Plaintiff respond to Defendants’ July
8, 2019 letter seeking an Order permitting them to depose Plaintiff’s counsel – Michael Rose in
order to obtain the identity of the source who advised him of the ISB report’s existence (DE
116). Please allow this letter to address same. 1

        In In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 70 (2d Cir. 2003) the Second
Circuit spoke to the issue of requests to depose opposing counsel, stating that “depositions of
opposing counsel are disfavored” but “the disfavor with which the practice of seeking discovery
from adversary counsel is regarded is not a talisman for the resolution of all controversies of this
nature.” The Circuit then set down a test for the potential deposition, explaining that

        [T]he standards set forth in Rule 26 require a flexible approach to lawyer
        depositions whereby the judicial officer supervising discovery takes into
        consideration all of the relevant facts and circumstances to determine whether the
        proposed deposition would entail an inappropriate burden or hardship. Such
        considerations may include the need to depose the lawyer, the lawyer's role in
        connection with the matter on which discovery is sought and in relation to the
        pending litigation, the risk of encountering privilege and work-product issues, and
        the extent of discovery already conducted. These factors may, in some
        circumstances, be especially appropriate to consider in determining whether
        interrogatories should be used at least initially and sometimes in lieu of a
        deposition. Under this approach, the fact that the proposed deponent is a lawyer
        does not automatically insulate him or her from a deposition nor automatically


1
  In addition to the response to the request to depose Plaintiff’s counsel, the Court also requested that Plaintiff
respond to Defendants’ July 8, 2019 letter seeking a Protective Order governing the use of the Defendants’ ISB
Report on the investigation of the death of Edson Thevenin (DE 115). The response to that application is being filed
in a separate letter brief.

                    3000 Marcus Avenue, Suite 2E1                      2975 Westchester Avenue, Suite 415,
                       Lake Success, NY 11042                                 Purchase, NY 10577
                T – 516.355.9600 F – 516.355.9601                     T – 914.701.0800 F – 914-708-0808.
          Case 1:16-cv-01115-DJS Document 121 Filed 07/12/19 Page 2 of 4
HKP
U.S. Magistrate Daniel J. Stewart
July 12, 2019
Page 2 of 4



        require prior resort to alternative discovery devices, but it is a circumstance to be
        considered.
Id. at 71-72.

        Here, the Defendants do not truly seek to depose Mr. Rose, notwithstanding that they
have requested his deposition. Indeed, their letter contains no discussion of the law in this Circuit
on deposing counsel, nor argument as to why they should be afforded this extraordinary remedy.
Instead, they make a series of irresponsible accusations that Mr. Rose has purportedly engaged in
unethical conduct by speaking to a party represented by counsel. However, Defendants’
allegations are unfounded, and their authority for their claim is inapposite to this case.

        As the Court was previously advised, the person who Mr. Rose spoke with is not a City
of Troy employee, the entire exercise is an attempt to deflect attention from the fact that the
Defendants assembled an ISB report and “boxes” of related documents without divulging their
existence until Plaintiff received a tip of their existence. The bigger question is why did Troy
withhold this highly relevant discovery?

                            Mr. Rose did not speak with a Troy Employee

       Although the issue was addressed in the conference call with the Court, Plaintiff encloses
the Declaration of Michael Rose stating that the person he spoke with is not an employee of the
City of Troy nor an employee of the Troy Police Department. (Rose Decl. at ¶7). Additionally,
Mr. Rose declares that the person who advised him of the ISB report did not provide him with
any substantive information about the ISB report and that he was unaware of the ISB report’s
findings before the report was e-mailed by Defendants’ counsel at 5:15PM on Tuesday July 8th.
(Rose Decl. at ¶8).

               The Fact that an ISB Report Exists is not Confidential Information
                            under New York Civil Rights Law §50-a

       Contrary to the Defendants’ repeated “mantra” that New York Civil Rights Law §50-a
“prohibits the disclosure of records which are used to evaluate performance” and that “such
material may only be divulged upon a lawful order of a court…” this statute does not help them
here because Defendants misstate and misapply the statute.

        §50-a has no provision which prohibits disclosure of the existence of an ISB report.
Instead, the statute provides that “personnel records used to evaluate performance toward
continued employment or promotion…. shall be considered confidential and not subject to
inspection or review.” While Civil Rights Law §50-a deems the records confidential, it does not
bar disclosing that the records exist. Indeed, had Defendants’ counsel been apprised of the ISB
report, it is certain that Defendants would have provided a privilege log stating that there was a
report, rather than objecting to even answering whether the report existed.
          Case 1:16-cv-01115-DJS Document 121 Filed 07/12/19 Page 3 of 4
HKP
U.S. Magistrate Daniel J. Stewart
July 12, 2019
Page 3 of 4



                Communication with the Anonymous Source is not barred by the
                            Rules of Professional Responsibility

        Defendants’ second argument is based on Rule 4.2 of the New York State Rules of
Professional Conduct and comment 7 to such rule which bars communication with a represented
party. (Brandi Ltr. at p.2). As the source who spoke with Mr. Rose is not an employee of the
Defendants this argument is easily disposed.

                 The Anonymous Source did not Divulge Privileged Information

       Defendants assert that even if the communications were permissible, Plaintiff was under
an obligation not to “use methods of obtaining evidence that violate the legal rights of the
organization, citing to Comment 7 of Rule 4.2 and Muriel Siebert & Co. v. Intuit Inc., 8 N.Y.3d
506, 511, 868 N.E.2d 208, 210 (2007) (Brandi Ltr. at p.3).

       While Defendants are quick to accuse unethical conduct, they mis-cite the authority upon
which they rely. As the Siebert Court noted in the passage cited by Defendants:

        The policy reasons articulated in Niesig concerning the importance of informal
        discovery underlie our holding here that, so long as measures are taken to steer
        clear of privileged or confidential information, adversary counsel may conduct ex
        parte interviews of an opposing party's former employee. Indeed, there is no
        disciplinary rule prohibiting such conduct. At the time of the interview, Dermigny
        no longer had the authority to bind Siebert in the litigation, was no longer charged
        with carrying out the advice of Siebert's counsel, and did not have a stake in the
        representation.
Id. at 511.

       In this case, the source was not binding the Defendants nor was he providing privileged
or confidential information. Unless Defendants take the position that the very disclosure of the
existence of the report is privileged information, there is simply no basis for their accusation of
unethical conduct.

                          Plaintiff has no Obligation to Identify the Source

        Defendants’ also claim that Plaintiff had a requirement to identify the source under FRCP
26. Leaving aside the irony as to the Defendants’ failure to disclose the report under FRCP 26,
there is no basis under FRCP 26 to identify a person who knows that a document exists. Indeed,
the fact that this person knew that there was an ISB report does not turn the person into an
individual with knowledge which may be used to support a claim or defense. If this was the case,
the Defendants would have been required to identify in their Rule 26 disclosure each and every
person who knew or participated in the creation of the ISB report.
          Case 1:16-cv-01115-DJS Document 121 Filed 07/12/19 Page 4 of 4
HKP
U.S. Magistrate Daniel J. Stewart
July 12, 2019
Page 4 of 4



                    Plaintiff had a Legitimate Interest in Protecting the Source

        Defendants’ final argument is that Plaintiff purportedly has no legitimate interest in
protecting the identity of the source. However, given that the person has indicated that he wished
to remain anonymous, coupled with the fact that he has not disclosed any material facts which
are related to the claims and defenses, there is no legitimate reason that this person should be
divulged.

      For all of the foregoing reasons, it is respectfully submitted that Defendants’ application
(DE 116) should be denied.

                                              Respectfully Submitted
                                              HARFENIST KRAUT & PERLSTEIN, LLP
                                              Attorneys for Plaintiff


                                       By:           S/ Steven J. Harfenist
                                              Steven J. Harfenist
                                              Neil Torczyner

cc:     All Counsel (via ECF)
